DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gondo (US 20130154984). 

As to claim 1, Gondo discloses an inertial force imparting device comprising: 
a stator (Fig. 11(61B): member of heat conductor 61 fasten to printed circuit board 12, [0090]); 
member of heat conductor 61 fasten to contact panel 18) arranged to be movable relative to the stator (Fig. 11(61B)) in a movable direction (Figs. 11-12, [0090]); 
a weight (Fig. 11(18): contact panel) attached to the mover (Fig. 11(61A): member of heat conductor 61 fasten to contact panel 18); 
an actuator unit (Fig. 27(122)) that includes a shape memory alloy wire (Fig. 11(23): wire-shaped memory alloy) provided between the stator (Fig. 11(61B)) and the mover (Fig. 11(61A)), instantaneously displaces the mover in the movable direction, and delivers an inertial force to the outside based on the displacement ([0090] – [0091], [0093], [0112]: contact panel 18 is used as a moving member for generating a click sensation, [0114]); and 
an elastic member (Fig. 10(51): compression springs) that biases the mover toward the stator side along the movable direction ([0087], [0090] – [0091]), wherein 
the shape memory alloy wire (Fig. 11(23): wire-shaped memory alloy) changes in length according to temperature, and changes the interval between the mover and the stator by expansion and contraction according to energization heating ([0088], [0090] – [0091], [0093]). 
As to claim 2, Gondo teaches the inertial force imparting device according to claim 1, wherein the actuator unit includes a heat transfer body arranged to contact the shape memory alloy wire (Fig. 11(23): wire-shaped memory alloy, [0088], [0090] – [0091], [0093]). 
compression springs) is formed such that an elastic modulus in the movable direction is lower than the elastic modulus in an orthogonal direction orthogonal to the movable direction, and guides the mover to be movable along the movable direction according to a difference in elastic modulus ([0087], [0090] – [0091]). 
As to claim 4, Gondo teaches the inertial force imparting device according to claim 1, wherein the weight (Fig. 11(18): contact panel) is attached to the mover so that at least a portion thereof has an overlapping positional relationship with at least one of the mover (Fig. 11(61A)), the shape memory alloy wire (Fig. 11(23): wire-shaped memory alloy), the elastic member (Fig. 10(51): compression springs), and the stator (Fig. 11(61B)), in an orthogonal direction orthogonal to the movable direction (Figs. 11-12). 
As to claim 5, Gondo teaches the inertial force imparting device according to claim 1, wherein the elastic member (Fig. 10(51): compression springs) is provided such that at least a portion thereof has an overlapping positional relationship with the shape memory alloy wire in an orthogonal direction orthogonal to the movable direction ([0087], [0090] – [0091]). 
As to claim 6, Gondo teaches the inertial force imparting device according to claim 1, comprising: a guide member that guides the mover to be movable in the 
As to claim 7, Gondo teaches the inertial force imparting device according to claim 1, wherein the mover (Fig. 11(61A)) is formed of the same material as the weight and is formed integrally with the weight (Fig. 11, [0087], [0090] – [0091]). 
As to claim 8, Gondo teaches the inertial force imparting device according to claim 1, wherein 
the stator (Fig. 11(61B)) includes a fixing plate arranged along the movable direction, and a plurality of fixed pins attached to the fixing plate to protrude in an orthogonal direction orthogonal to the movable direction ([0087], [0090] – [0091]), 
the mover (Fig. 11(61A)) includes a movable plate which is arranged along the movable direction and is arranged such that at least a portion thereof faces the fixing plate in the orthogonal direction, and a plurality of movable pins attached to the movable plate to protrude in the orthogonal direction ([0087], [0090] – [0091]), 
the plurality of fixed pins (Figs. 11-12: projecting parts of 61B) and the plurality of movable pins (Figs. 11-12: projecting parts of 61A) are arranged to be alternately arranged at constant intervals along a direction orthogonal to the movable direction and the orthogonal direction ([0087], [0090] – [0091], [0093]), and 
the shape memory alloy wire (Fig. 11(23): wire-shaped memory alloy) is interposed between the fixed pins and the movable pins in a wave shape while alternately contacting the fixed pins and the movable pins ([0087], [0090] – [0091], [0093]). 

a casing (Fig. 27) having an operation panel to be operated by a fingertip, and housing the inertial force imparting device therein ([0112] – [0114]); 
a display panel (Fig. 27(15)) provided on the casing and displaying information through the operation panel ([0112] – [0114]); and 
a control unit (Fig. 27) housed in the casing and controlling the display of the display panel in accordance with an operation of the operation panel ([0112] – [0114]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628